 Case 18-40735-btf13            Doc 138 Filed 05/15/20 Entered 05/15/20 14:23:27                   Desc
                                   Main Document    Page 1 of 3
B 2100A (Form 2100A) (12/15)



                               UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MISSOURI
                                       WESTERN DIVISION


In The Matter Of:                                 )
                                                  )     Case Number 18-40735-btf13
Suzanne Marie Kenski                              )
                                                  )
                                                  )     Chapter 13
     Debtor,                                      )
                                                  )
U.S. Bank Trust National Association as           )     TRANSFER OF CLAIM
trustee of Lodge Series IV Trust                  )
                                                  )
     Creditor,                                    )
                                                  )

                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).

Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R.

Bankr. P., of the transfer, other than for security, of the claim referenced in this evidence

and notice.


U.S. Bank Trust National Association as trustee       Specialized Loan Servicing LLC
of Lodge Series IV Trust                                             Name of Transferor
              Name of Transferee

Name and Address where notices to transferee          Court Claim # (if known): 3
should be sent:                                       Amount of Claim: $41,792.02
Rushmore Loan Management Services, LLC                Date Claim Filed: 05/15/2018
P.O. Box 55004
Irvine, CA 92619-2708                                 Phone Number: 800-315-4757
Phone: 888-504-6700                                   Last Four Digits of Acct. #: 9222
Last Four Digits of Acct #: 8676

Name and Address where transferee payments
should be sent (if different from above):
Rushmore Loan Management Services, LLC
P.O. Box 52708
Irvine, CA 92619-2708
Phone: 888-504-6700
Last Four Digits of Acct #: 8676



                                             1                                            MS 203348.410793
 Case 18-40735-btf13                  Doc 138 Filed 05/15/20 Entered 05/15/20 14:23:27                                       Desc
                                         Main Document    Page 2 of 3
B 2100A (Form 2100A) (12/15)




I declare under penalty of perjury that the information provided in this notice is true and

correct to the best of my knowledge and belief.


Dated May 15, 2020


                                                                 Respectfully Submitted,
                                                                 Millsap & Singer, LLC

                                                                 /s/ Muhammad Esa Ahmed
                                                                 Cynthia M. Kern Woolverton, #47698
                                                                 Stewart C. Bogart, #67956
                                                                 Muhammad Esa Ahmed, #70619
                                                                 Christopher D. Lee, #63024
                                                                 Attorneys for Movant
                                                                 612 Spirit Drive
                                                                 St. Louis, MO
                                                                 Telephone: (636) 537-0110
                                                                 Facsimile: (636) 537-0067
                                                                 bkty@msfirm.com

                                                                 Attorneys for U.S. Bank Trust National Association
                                                                 as trustee of Lodge Series IV Trust


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




                                                             2                                                  MS 203348.410793
 Case 18-40735-btf13           Doc 138 Filed 05/15/20 Entered 05/15/20 14:23:27          Desc
                                  Main Document    Page 3 of 3
B 2100A (Form 2100A) (12/15)



                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed
electronically on May 15, 2020, with the United States Bankruptcy Court, and has been
served on the parties in interest via e-mail by the Court pursuant to CM/ECF as set out
on the Notice of Electronic filing as issued by the Court or in the alternative has been
served by depositing a true and correct copy of same enclosed in a postage prepaid,
properly addressed envelope, in a post office official depository under the exclusive
care and custody of the United States Postal Service within the state of Missouri on
those parties directed by the Court on the Notice of Electronic Filing issued by the Court
as required by the Federal Rules of Bankruptcy Procedure and the Local Rules of the
United States Bankruptcy Court.

                                            /s/ Muhammad Esa Ahmed



Electronic Mail Notice List

The following is the list of attorneys who are currently on the list to receive e-mail
notices for this case.

         Jason C. Amerine
         mo-ecf@castlelaw-kc.com

         Richard Fink
         ecfincdocs@WDMO13.com

         Office of the United States Trustee


Manual Notice List

The following is a list of parties who are not on the list to receive e-mail notices for this
case (who therefore require manual noticing).

         NONE




                                            3                                  MS 203348.410793
